DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Racz reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 12 is already in claim 1, on which claim 12 is dependent.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Racz et al. (US Patent No. 6146380) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561). 
Regarding claim 1, Fagin teaches a stimulation probe (20), comprising: 
a proximal end connector, wherein the proximal end connector is electrically conductive (Paragraph 0018; interface between element 20 and element 18; not explicitly shown but would inherently exist); 

a handle including a curved proximal end coupled to a second end of the wire, the handle including a curved distal end opposite the proximal end, and the handle including an axially elongate cylindrical grasping portion configured to be grasped by an instrument and the grasping portion including an outer surface (the non-patterned section of element 20 shown in Figure 1; Paragraphs 0004 and 0022; cylindrical in shape thus considered curved) but Fagin is silent on the grasping portion having a handle diameter and a plurality of radial grooves along the grasping portion. Graber teaches a grasping portion having a handle diameter and a plurality of radial grooves along the grasping portion, the plurality of grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion (Figures 2 and 8; Column 3, Lines 46-57; two of circumferentially cut grooves 34); 
Fagin is silent on a needle extending from the distal end of the handle and terminating at a conductive dissection tip, the needle having a needle diameter less than the handle diameter, wherein an axial length of the handle and the needle less than 3.0 centimeters, as measured from the proximal end of the handle to the conductive dissection tip.
Racz teaches a malleable needle (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’; Column 9, Lines 1-5: ‘Moreover, the curvature of the tip may be permanently established upon manufacture of the device, or in an alternative embodiment, may be modified by bending a semi-malleable structure’) extending from the distal end of the handle (44) and terminating at a conductive dissection tip (Claim 1; ‘at least a portion of the distal tip portion comprises an electrically conductive surface that defines a treatment area’; Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’ a curved needle tip being a conductive dissection tip) the needle having a needle diameter less than the handle diameter of the outer surface of the cylindrical elongate portion (Figures 2A-2B).

Fagin teaches wherein the needle and the handle are configured to be laparoscopically introducible into a laparoscopic surgical site to provide stimulation at the surgical site and dissection (Paragraphs 0004 and 0022 of Fagin; Examiner notes the Racz reference to teach the dissection portion as noted above).
Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures modified with the design of Racz to replace the patterned tip of element 20 of Fagin with the needle electrode (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’) taught by Racz and modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Graber to increase the grip of the handle thus allowing easier manipulation of the tool (Column 3, Lines 46-57 of Graber).
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because it allows for more control over the tip and facilities redirection of the probe for use in difficult to reach target regions (See Background of the Invention section of Racz).
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 3cm in length because it allows for easy laparoscopic procedures thereby allowing for noninvasive procedures (Paragraph 0039 of Richmond).
Regarding claim 2, Fagin is silent on the length of the probe. Richmond teaches wherein the length is less than 2.0 centimeters (Paragraph 0039). Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures that is being modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 
Regarding claim 3, Fagin is silent on the insulating sheath. Racz teaches wherein the needle is covered in an insulating sheath extending from the handle to the conductive dissection tip, wherein the conductive dissection tip is characterized by an absence of the insulating material (Column 2, Lines 46-50; ‘a needle comprising a metal tubular shaft having insulation over a portion of the shaft further includes an exposed and bent tip portion.’). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because Racz teaches insulated stimulating/electrical tips as being known in the art and conventional (Background of Invention especially Column 1, Lines 12-28).
Regarding claim 4, Fagin is silent on the tip including one of a curved needle, elevator tip, ring dissector, sickle knife, duckbill elevator, and raspatory tip. Racz teaches a stimulation probe with a conductive dissection tip that is includes one of a curved needle, elevator tip, ring dissector, sickle knife, duckbill elevator, and raspatory tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because it allows for more control over the tip and facilities redirection of the probe for use in difficult to reach target regions (See Background of the Invention section of Racz).
Regarding claim 5, Fagin is silent on the dimension of the probe. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a handle diameter in a range of approximately 2-4 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle diameter in a range of approximately 2-4 mm as desired by the user as a matter of routine engineering design choice.
Regarding claim 6, Fagin is silent on the dimension of the probe. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a needle 
Regarding claim 7, Fagin in view of Racz are silent on wherein a ratio of the handle diameter to the needle diameter is approximately 3:1. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a ratio of handle diameter to needle diameter is approximately 3:1, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the ratio of handle diameter to needle diameter is approximately 3:1 as desired by the user as a matter of routine engineering design choice.
Regarding claim 8, Fagin in view of Racz are silent on wherein a length of the needle is greater than a length of the handle. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a length of the needle is greater than a length of the handle, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the length of the needle is greater than a length of the handle as desired by the user as a matter of routine engineering design choice.
Regarding claim 12, Fagin is silent on the use of a needle with a dissecting tip. Racz teaches wherein the needle forms a dissecting tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’ a curved needle tip being a conductive dissection tip). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because it allows for more control over the tip and facilities redirection of the probe for use in difficult to reach target regions (See Background of the Invention section of Racz).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Racz et al. (US Patent No. 6146380) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) as applied to claim 1 above and in further view of Utley et al. (US Patent No. 6139545).
Regarding claim 9, Fagin is silent on the second needle. Utley teaches further comprising a second needle coupled to the handle and positioned adjacent to the first-mentioned needle (Figures 3 and 4; 32A and 32B). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Utley because it is known in the art and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Racz et al. (US Patent No. 6146380) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) as applied to claim 1 above and in further view of Prass et al. (US Patent No. 6292701).
Regarding claim 10, Fagin is silent on the concentric bipolar configuration. Prass teaches wherein the needle is a concentric bipolar configuration covered by an insulating sheath extending from the handle to the conductive tip, the conductive tip forming a cathode and anode and characterized by an absence of the insulating sheath (Column 3, Lines 5-24). Examiner notes the teaching above as Racz teaches the tip specifically being a conductive dissection tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’ a curved needle tip being a conductive dissection tip).  It would have been obvious to one of ordinary skill in the art to have modified Fagin in view of with Prass because Prass teaches bipolar configurations as being known in the art (Column 3, Lines 5-24 of Prass).
Claims 13, 14, and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0193146) In view of Fagin et al. (US 2008/0281313) and Racz et al. (US Patent No. 6146380) and Graber (US Patent No. 5190561).
claim 13, Lee teaches a surgical system (Abstract), comprising: a surgical robot configured to control an arm and instrument positioned at a distal end of the arm (Abstract; Paragraphs 0006, 0012, and 0222); 
Lee is silent on the specific use of probes as the surgical instruments.
Fagin teaches a sensing probe (8; 16) configured for laparoscopic introduction within a patient (Paragraphs 0004, 0020-0021); and 
a stimulation probe (20) configured for laparoscopic introduction (Paragraphs 0004 and 0022) into the patient to deliver stimulation energy to tissue, the stimulation probe including a proximal end connector (Paragraph 0018; interface between element 20 and element 18; not explicitly shown but would inherently exist), a flexible wire (wire shown in Figure 1 between element 20 and element 18), a handle with a cylindrical elongate portion with an outer surface (the non-patterned section of element 20 shown in Figure 1; Paragraphs 0004 and 0022) 
Fagin is silent on the probe being configured for tissue dissection and a needle extending from the distal end of the handle and terminating at a conductive dissection tip, the needle having a needle diameter, the handle having a cylindrical elongate portion having a handle diameter greater than the needle diameter and a plurality of grooves.
Graber teaches a handle having a cylindrical elongate portion with an outer surface and a plurality of grooves forming a grasping portion, the plurality of grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion (Figures 2 and 8; Column 3, Lines 46-57; circumferentially cut grooves 34). 
Racz teaches a malleable needle (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’; Column 9, Lines 1-5: ‘Moreover, the curvature of the tip may be permanently established upon manufacture of the device, or in an alternative embodiment, may be modified by bending a semi-malleable structure’) extending from the distal end of the handle (44) and terminating at a conductive dissection tip (Claim 1; ‘at least a portion of the distal tip portion comprises an electrically conductive surface that defines a treatment area’; Column 2, Lines 46-
Fagin teaches the handle and the needle configured to be laparoscopically introduced into the patient (Paragraphs 0004 and 0022), the wire extending between the proximal end connector and the handle to connect with the needle opposite the proximal end connector (Figure 1), wherein the proximal end connector is electrically coupled to the wire (Paragraph 0018; interface between element 20 and element 18; not explicitly shown but would inherently exist) and the wire is electrically coupled to the conductive tip (Figure 1), and wherein the handle is configured to be grasped by the arm (Paragraphs 0004 and 0022). Racz teaches the conductive tip specifically being a conductive dissection tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’ a curved needle tip being a conductive dissection tip). Fagin and Graber teach wherein the handle is configured to be grasped by the arm at the grasping portion between the plurality of grooves (Paragraphs 0004 and 0022 of Fagin for specifically the grasping functionality and Figures 2 and 8; Column 3, Lines 46-57; circumferentially cut grooves 34 of Graber for the grasping portion with the grooves).
It would have been obvious to one of ordinary skill in the art to have modified Lee in view of Fagin with Graber to increase the grip of the handle thus allowing easier manipulation of the tool (Column 3, Lines 46-57 of Graber).
It would have been obvious to one of ordinary skill in the art to have modified Lee with Fagin and Racz because the use of stimulation probes and sensing probes are known in the laparoscopy art (Paragraphs 0004-0006 of Fagin) and because it allows for more control over 
Regarding claim 14, Lee is silent on the probe. Fagin teaches wherein a portion of the flexible wire is external to the patient (Figures 1 and 4), wherein the handle and needle are positioned within an internal site of the patient such that the arm can grasp the handle and apply the conductive tip to tissue within the internal site (Paragraphs 0004 and 0022). Racz teaches the conductive tip specifically being a conductive dissection tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’ a curved needle tip being a conductive dissection tip). It would have been obvious to one of ordinary skill in the art to have modified Lee with Fagin because the use of stimulation probes and sensing probes are known in the laparoscopy art (Paragraphs 0004-0006 of Fagin).
Regarding claim 16, Lee in view of Fagin is silent on the insulating sheath. Racz teaches wherein the needle is covered in an insulating sheath (36) extending from the handle to the conductive dissection tip, wherein the conductive dissection tip is characterized by an absence of the insulating material (Column 2, Lines 46-50; ‘a needle comprising a metal tubular shaft having insulation over a portion of the shaft further includes an exposed and bent tip portion.’). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because Racz teaches insulated stimulating/electrical tips as being known in the art and conventional (Background of Invention especially Column 1, Lines 12-28).
Regarding claim 17, Lee in view of Fagin is silent on the tip including one of a curved needle, elevator tip, ring dissector, sickle knife, duckbill elevator, and raspatory tip. Racz teaches a stimulation probe with a conductive dissection tip that is includes one of a curved needle, elevator tip, ring dissector, sickle knife, duckbill elevator, and raspatory tip (Column 2, Lines 46-48: ‘a firmly curved tip needle electrode’). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Racz because it allows for more control over 
Regarding claim 18, Lee in view of Fagin is silent on the dimensions of the probe. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a handle diameter in a range of approximately 2-4 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle diameter in a range of approximately 2-4 mm as desired by the user as a matter of routine engineering design choice.
Regarding claim 19, Lee in view of Fagin is silent on the dimensions of the probe. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a needle diameter in the range of 0.5 mm to 1.5 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the needle diameter in the range of 0.5 mm to 1.5 mm as desired by the user as a matter of routine engineering design choice.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0193146) In view of Fagin et al. (US 2008/0281313) and Racz et al. (US Patent No. 6146380) and Graber (US Patent No. 5190561) as applied to claim 13 above and in further view of Richmond et al. (US 2001/0010010).
Regarding claim 15, Lee in view of Fagin is silent on the dimensions of the probe. Richmond teaches wherein the length is less than 2.0 centimeters (Paragraph 0039). Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures that is being modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 2cm in length because it allows for easy laparoscopic procedures thereby allowing for noninvasive procedures (Paragraph 0039 of Richmond).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791